Exhibit 10.67

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of this
1st day of September, 2014 (the “Date of Grant”), by and between EVERTEC, Inc.
(the “Company”) and the person whose signature, name and title appear in the
signature block hereof (the “Participant”).

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);

WHEREAS, Section 9 of the Plan authorizes the grant (the “Award”) of restricted
stock units (“RSUs”) with respect to the common stock, par value $0.01 per
share, of the Company (“Common Stock”); and

WHEREAS, in connection with the Participant’s service as a member of the Board
of Directors of the Company (the “Directorship”), and in accordance with the
Company’s Director Compensation Policy, the Company desires to grant RSUs to the
Participant, subject to the terms and conditions of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. Grant of RSUs.

 

  (a) In consideration of the Directorship, the Company will grant to the
Participant [            ] RSUs, calculated using the Fair Market Value, which
for purposes of this Section 1, is determined by the market price of the
Company’s Common Stock at the close of business on the trading day immediately
prior to the Date of Grant.

 

  (b) Each RSU represents the unfunded and unsecured promise of the Company to
deliver to the Participant one share of Common Stock on the Settlement Date (as
defined in Section 4 hereof). The Award granted hereunder shall be null and void
unless the Participant accepts this Agreement by executing it in the appropriate
signature block provided and promptly returning it to the Company.

 

  (c) The RSUs shall be credited to a separate account maintained for the
Participant on the books of the Company (the “Account”). All amounts credited to
the Account under this Agreement shall continue for all purposes to be part of
the general assets of the Company. The Participant’s interest in the Account
shall make the Participant only a general, unsecured creditor of the Company.

 

2. Purchase Price. The purchase price of the RSUs shall be deemed to be zero
U.S. Dollars per share.

 

3. Vesting. The RSUs shall vest and become non-forfeitable upon the earlier of:

 

  (a) the day immediately preceding the Company’s next Annual Meeting of
Stockholders following the Date of Grant; and

 

  (b) termination of the Directorship as the result of the Participant’s death
or Disability (as defined in Section 11 hereof) (the earlier of (a) and (b), the
“Vesting Date”);

provided, in each case that the Participant is actively carrying out his or her
duties in connection with the Directorship at all times from the Date of Grant
through the Vesting Date. Furthermore, in the event that the Directorship is
terminated for any reason prior to vesting in accordance with this Section 3,
the RSUs shall be forfeited for no consideration.



--------------------------------------------------------------------------------

4. Settlement. The Company shall issue and deliver to the Participant one share
of Common Stock for each vested RSU (the “RSU Shares”) as soon as reasonably
practicable following the Vesting Date, but in no event shall the RSU Shares be
issued later than thirty (30) days following the Vesting Date (the “Settlement
Date”). Effective as of the Settlement Date, the RSUs shall cease to be credited
to the Account and the Company shall enter the Participant’s name as a
shareholder of record with respect to the RSU Shares on the books of the
Company.

 

5. Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Stock for which the Record Date (as defined in Section 11 hereof) occurs
after the Date of Grant but prior to the Vesting Date, the Participant shall
receive a lump sum cash payment on the Settlement Date equal to the aggregate
amount of the cash dividends paid by the Company on a single share of Common
Stock multiplied by the number of RSUs granted under this Agreement.

 

6. Taxes.

 

  (a) Unless otherwise required by applicable law, upon the settlement of the
Award in accordance with Section 4 hereof, the Participant shall recognize
taxable income with respect to the RSU Shares to be issued to the Participant
and the Company shall report such income to the appropriate taxing authorities
in respect of the Award as it determines to be necessary and appropriate. The
Participant shall be responsible for payment of any taxes due in respect of the
Award. For purposes hereof, unless otherwise required by applicable law, the RSU
Shares shall be valued at Fair Market Value, which for purposes of this
Section 6, is determined by the market price of the Company’s Common Stock at
the close of business on the trading day immediately prior to the Vesting Date.

 

  (b) Unless otherwise required by applicable law, the Company shall not
withhold taxes in respect of the Award. If the Company determines that
withholding is required by applicable law, the following provisions shall apply:

 

  (i) As a condition precedent to the delivery of any RSU Shares to the
Participant, the Participant shall, upon the Company’s request, pay to the
Company such amount of cash as the Company may require under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (a “Tax Payment”) with respect to the Award.

 

  (ii) The Participant may elect, subject to Company approval, to satisfy his or
her obligation to advance the Tax Payment by any of the following means: (i) a
cash payment to the Company; (ii) authorizing the Company to withhold from the
RSU Shares otherwise to be delivered to the Participant, a number of whole
shares of Common Stock having a Fair Market Value equal to the Tax Payment; or
(iii) any combination of (i) and (ii).

 

  (iii) In the event that the Company determines that a Tax Payment is required
and the Participant fails to advance the Tax Payment after so requested by the
Company, the Company may, in its discretion, deduct any Tax Payments from any
amount then or thereafter payable by the Company to the Participant and take
such other action as deemed necessary to satisfy all obligations for the Tax
Payment (including reducing the number of RSU Shares delivered on the Settlement
Date).

 

7. Restrictions. Except as otherwise provided in Section 6 with respect to a
sale of RSU Shares in connection with the Participant making a required Tax
Payment, the RSU Shares may only be sold, pledged, transferred or otherwise
disposed of, whether with or without consideration and whether voluntarily or
involuntarily or by operation of law, in accordance with the Company’s Stock
Ownership Guidelines as in effect from time to time (or by will or the laws of
descent and distribution or as otherwise permitted by the Committee). The RSUs
granted hereunder may not be subject to lien, garnishment, attachment or other
legal process and may not be transferred except to the extent permitted by the
Plan.

 

8.

Compliance with Laws and Regulations. The issuance, delivery and transfer of RSU
Shares shall be subject to compliance by the Company and the Participant with
all applicable requirements of securities laws and with all

 

2



--------------------------------------------------------------------------------

  applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance, delivery or transfer. If in
order to issue and deliver the RSU Shares it is required or desirable to
(a) list, register or qualify the RSU Shares upon any securities exchange or
under any law; (b) receive the consent or approval of any governmental body;
and/or (c) take any other action as a condition of, or in connection with, the
vesting of the RSUs or delivery of the RSU Shares hereunder, the RSUs shall not
vest nor will the RSU Shares be delivered unless such listing, registration,
qualification, consent, approval or action shall have been effected, obtained or
taken, free of any conditions not approved by the Company (which approval will
not be unreasonably withheld). The Company agrees to use commercially reasonable
efforts to effect, obtain or take any such listing, registration, qualification,
consent, approval or action.

 

9. Rights as Stockholder. Upon and following the Settlement Date, the
Participant shall be the record owner of the RSU Shares unless and until such
shares are sold or otherwise disposed of, and as record owner, shall be entitled
to all rights of a stockholder of the Company (including voting rights). The
Participant acknowledges and agrees that prior to the Settlement Date, the
Participant shall not be deemed for any purpose to be the owner of the shares of
Common Stock underlying the RSUs and shall not have any rights of a stockholder
as a result of receiving the Award under this Agreement other than with respect
to the Participant’s right to receive payment pursuant to Section 5. The
Participant acknowledges and agrees that, with respect to each RSU credited to
the Account, the Participant shall have no voting rights with respect to the
Company unless and until such RSU is settled in RSU Shares pursuant to Section 4
hereof.

 

10. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

11. Defined Terms. Except as modified by this Section 11, all capitalized terms
used but not otherwise defined herein shall have the definitions attributed to
them in the Plan. For purposes of this Agreement:

 

  (a) “Disability” means the Participant’s inability to perform the Directorship
by reason of any medically determinable physical or mental impairment for a
period of six (6) months or more in any twelve (12) month period.

 

  (b) “Record Date” means the date on which stockholders of record are
determined for purposes of paying a cash dividend on issued and outstanding
shares of Common Stock.

 

12. Notice. Every notice or other communication relating to this Agreement shall
be made in writing either (a) by personal delivery to the party entitled
thereto, (b) by facsimile with confirmation of receipt, (c) by mailing in the
United States mails to the last known address of the party entitled thereto or
(d) by express courier service. The notice, request or other communication shall
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission, or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

 

13.

Section 409A. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Code, or shall comply with the requirements of Section 409A of the Code,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A of the Code. If
the Participant notifies the Company (with specificity as to the reason
therefor) that the Participant believes that any provision of this Agreement
would cause the Participant to incur any additional tax or interest under
Section 409A of the Code or the Company independently makes such determination,
the Company shall, after consulting with the Participant, reform such provision
(or award of compensation or benefit) to attempt to comply with or be exempt
from Section 409A of the Code through good faith modifications to the minimum
extent reasonably appropriate. To the extent that any provision hereof is
modified in order to comply with Section 409A of the Code, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Participant and
the Company without violating the provisions of Section 409A of the Code.
Notwithstanding the foregoing, none of the Company, its Affiliates, officers,
directors,

 

3



--------------------------------------------------------------------------------

  employees, or agents guarantees that this Agreement complies with, or is
exempt from, the requirements of Section 409A of the Code and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, such requirements.

 

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision shall be severable and enforceable
to the extent permitted by law.

 

15. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

16. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan.

 

17. Interpretation. The terms and provisions of the Plan are incorporated herein
by reference, and the Participant hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Participant.

 

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the Date
of Grant set forth above.

 

EVERTEC, INC.

      THE PARTICIPANT   

 

     

 

  

Name:

Title:

     

Name:

Title:

  

 

4